Exhibit 10.30

AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

AGREEMENT, dated as of October 4, 2004 (this “Agreement”), by and between Lazard
LLC, a Delaware limited liability company (“Lazard”), (Lazard, its subsidiaries
and affiliates, being collectively referred to, with their predecessors and
successors, as the “Group”), and the individual named on Schedule I (the
“Working Partner”).

WHEREAS, as of the date hereof, the Working Partner is an “Associe-Gerant” of
Lazard Freres SAS, a subsidiary of Lazard, and, as such a “Class A Member” of
Lazard (each as defined in the Third Amended and Restated Operating Agreement of
Lazard, dated as of January 1, 2002, as amended (as it may he amended from time
to time, the “LLC Agreement”)); and

WHEREAS, pursuant to the LLC Agreement and the Goodwill Vesting Agreement and
Acknowledgement between Lazard and the Working Partner (the “Goodwill
Agreement,” and, together with the LLC Agreement, the “Current Agreements”), as
a Class A Member, the Working Partner is subject to certain restrictions
relating to competition and solicitation; and

WHEREAS, in connection with the Working Partner’s participation in the
reorganization of Lazard (the “Reorganization”) as a partner and managing
director of Lazard, currently expected to occur substantially on the terms and
conditions described in the draft Registration Statement on Form S-1 (the “S-1”)
dated September 24th, 2004 relating to the initial public offering (the “IPO”
and together with the Reorganization and the HoldCo Formation (as defined
below), as each may be modified, adjusted or implemented after the date hereof,
the “Transactions”) of shares of Class A common stock of Lazard S.A., a newly
formed société anonyme formed under the laws of Luxembourg (“PubliCo”), the
Working Partner has agreed to enter into this Agreement with Lazard to set forth
the Working Partner’s (1) understanding of the terms of the Transactions
applicable to the Working Partner as a Class A Member (as defined in the LLC
Agreement) and as a member of a newly formed Delaware limited liability company
(“HoldCo”) to be formed in connection with the Reorganization and of the fact
that the terms are in draft form and may be changed or altered after the date
hereof (other than as expressly provided herein), and approval of the
Transactions (including as such terms may be changed or altered), (2) continuing
activity commitment in contemplation of the IPO and following the IPO (as
provided in Section 3(a)) and (3) obligations in respect of keeping information
concerning the Group confidential, not engaging in competitive activities, not
soliciting the Group’s clients, not hiring the Group’s employees, not
disparaging the Group or its directors, members or employees, and cooperating
with the Group in maintaining certain relationships, while carrying out
professional activities on behalf of the Group (the “Professional Activities”)
and following the termination of such Professional Activities.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Working Partner and Lazard hereby agree as follows:

1. Term. Subject to the final sentence of this Section 1, Section 10(c) and to
Section 16(b), the “Term” of this Agreement shall commence as of the date hereof
(the



--------------------------------------------------------------------------------

“Effective Date”) and shall continue indefinitely until terminated in accordance
with this Section 1. Either party to this Agreement may terminate the Term upon
three months’ prior written notice to the other party; provided, however, that
such notice (or pay in lieu of notice) shall not be required in the event of the
termination of this Agreement by reason of the Working Partner’s death or
“disability” (within the meaning of the long-term disability plan of Lazard
Freres SAS applicable to the Working Partner) (“Disability”) or by the Group for
Cause (as defined in Section 2(g)(iv)), may be waived by the Group in the event
of receipt of notice of a termination by the Working Partner or may, if the
Group wishes to terminate the Term with immediate effect, be satisfied by
providing the Working Partner with his base salary (payable by the relevant
subsidiary or affiliate of Lazard being the Working Partner’s employer), if
applicable, during such three-month period in lieu of such notice.
Notwithstanding that the Term commences as of the Effective Date, certain
provisions of this Agreement shall not take effect until a later date, as
specified herein. In addition, notwithstanding anything to the contrary
contained herein, this Agreement shall terminate (i) on September 30, 2005, if
the date of the closing of the IPO (the “IPO Date”) does not occur prior to
September 30, 2005, or (ii) on such date earlier than September 30, 2005, if
any, on which (A) the IPO is finally abandoned or terminated by Lazard or
(B) the Purchase and Transaction Support Agreement among Lazard and certain
holders of “Class B-1 Interests” and “Class C Interests” (each as defined in the
LLC Agreement) terminates. Upon any such termination, this Agreement shall be of
no further force and effect and the rights and obligations of the parties hereto
shall be governed by the terms of the Current Agreements and any agreements or
portions thereof that had otherwise been superseded by Section 16(a).

2. The Transactions.

(a) Participation in the Reorganization. The Working Partner hereby acknowledges
that he has reviewed and understands the terms of the proposed Transactions and
that such terms, including the structure of the Transactions, may be modified or
otherwise altered by the Board of Directors of Lazard, an authorized committee
thereof or the “Head of Lazard and Chairman of the Executive Committee” (as
defined in the LLC Agreement) as such person(s) may determine in furtherance of
the purposes underlying the Transactions. The Working Partner hereby covenants
to execute and deliver such documents, consents and agreements as shall be
necessary to effectuate each of the Transactions (as described in the S-1 or as
such Transactions may be modified or altered in accordance with the foregoing
sentence), including, without limitation, any amendments to the Current
Agreements or this Agreement (solely to the extent such amendments are necessary
to effectuate any such modifications and alterations to the Transactions and are
not inconsistent with the intent and purpose of this Agreement and other than as
set forth in the last sentence of this Section 2(a)), a customary accredited
investor representation letter, a HoldCo membership agreement and the
stockholders’ agreement referred to in Section 2(f). Notwithstanding anything
contained herein to the contrary, in no event shall the following provisions be
modified in a manner that materially and adversely affects the following rights
of the Working Partner as and to the extent set forth in such provisions of this
Agreement: (i) Section 2(c) solely with respect to the vesting of the Class A-2
Interests and the corresponding HoldCo Interests, (ii) Section 2(e) solely with
respect to the timing of payment of the memo and other capital in Lazard,
(iii) Section 2(g)(i) solely with respect to the last sentence thereof relating
to the restrictive covenants applicable to the Exchangeable Interests,
(iv) Section



--------------------------------------------------------------------------------

2(g)(ii) solely with respect to the timing of exchangeability of the
Exchangeable Interests, (v) Section 2(g)(iv) solely with respect to the
definition of Cause and (vi) Schedule I.

(b) Formation of HoldCo. Effective upon the Reorganization and consummation of
the mandatory sale of all “Interests” (as defined in the LLC Agreement) pursuant
to Section 6.02(b) of the LLC Agreement (as the provisions of such
Section 6.02(b) may be waived or modified) or otherwise (the “HoldCo
Formation”), and provided that as of the effective time of the HoldCo Formation
the Working Partner continues to carry out his Professional Activities (or this
Agreement has been previously terminated by the Group without Cause), the
Working Partner shall receive, in exchange for the Working Partner’s Class A
Interests (as defined in the LLC Agreement) outstanding immediately prior to the
HoldCo Formation, the percentage of membership interests in HoldCo set forth on
Schedule I attached hereto (such percentage to be increased pro rata to reflect
the redemption of Class B-1 Interests pursuant to the Reorganization) that have
substantially the same rights, obligations and terms (including with respect to
vesting) with respect to HoldCo pursuant to the HoldCo limited liability company
operating agreement (the “HoldCo LLC Agreement”) and applicable law as those of
the exchanged Class A Interests, except as provided herein, including in
Sections 2(a) and 2(d), or except to the extent that any other changes, taken as
a whole with any benefits provided, are not materially adverse to the Working
Partner (such membership interests, the “HoldCo Interests”). The HoldCo LLC
Agreement will include those terms set forth on Schedule II attached hereto,
subject to the limitations set forth therein.

(c) Vesting of Class A-2 Interests (or the HoldCo Interests Corresponding to
Such Class A-2 Interests). Subject to the consummation of the HoldCo Formation
and subject to and effective upon the IPO Date, and provided that as of the IPO
Date the Working Partner continues to carry out his Professional Activities (or
had this Agreement or the Working Partner’s Professional Activities been
terminated by the Group without “Cause” (as defined below) or on account of
Disability or death), following the date hereof and prior to the IPO Date, the
Class A-2 Interests (as defined in the LLC Agreement) (the “Class A-2
Interests”) held by the Working Partner as of the date hereof (or upon
consummation of the Reorganization, the HoldCo Interests received by the Working
Partner in the Reorganization that correspond to the Working Partner’s Class A-2
Interests as of the date hereof) that are not vested as of the IPO Date, shall
become fully vested. Such vesting shall occur (i) in the case of a termination
of this Agreement or of the Working Partner’s Professional Activities prior to
the IPO Date on the terms described above in this Section 2(c), on the date of
such termination (provided that in the event that the IPO Date shall not occur
as contemplated by this Agreement, such vesting shall be deemed not to have
occurred, unless it is otherwise provided by the Current Agreements) or (ii) in
any other case, on the IPO Date.

(d) Profits Interest Allocation. In connection with the Reorganization, subject
to the consummation of the HoldCo Formation and subject to and effective upon
the closing of the IPO, and provided that as of the IPO Date the Working Partner
continues to carry out his Professional Activities, the Working Partner shall
become a member participating in the profits of HoldCo with a profit percentage
in HoldCo of no less than the amount specified on Schedule I attached hereto
(the “Profits Interest”) (such percentage to be increased pro rata to reflect
the redemption of Class B-1 Interests pursuant to the Reorganization) having the
rights, obligations and terms set forth in the HoldCo LLC Agreement so long as
the Working Partner continues to



--------------------------------------------------------------------------------

carry out his Professional Activities. Subject to the provisions of the HoldCo
LLC Agreement and the determination of the Board of Directors of HoldCo (the
“HoldCo Board”), HoldCo shall make (i) distributions in respect of income taxes
arising from such Profit Interests and (ii) from and after the third anniversary
of the IPO Date distributions that are intended to be equivalent to the
aggregate amount of dividends that the Working Partner (and, if applicable, the
Working Partner’s “Entities” (as defined below)) would have received had the
Working Partner (and, if applicable, the Working Partner’s Entities) exchanged
such person’s “Exchangeable Interests” (as defined below) for exchangeable
membership interests in Lazard that were then immediately exchanged for “PubliCo
Shares” (as defined below) effective as of the third anniversary of the IPO Date
(with such amount of distributions, and such profit percentage, to he adjusted
from time to time to reflect the actual exchange, in whole or in part, of such
Exchangeable Interests).

(e) Treatment of Memo Capital and Other Capital. Upon the HoldCo Formation,
HoldCo shall assume the obligations of Lazard for memo capital and other capital
in Lazard, and the Working Partner hereby acknowledges such assumption and
releases Lazard in full from such obligations. HoldCo shall distribute to the
Working Partner amounts in respect of the Working Partner’s assumed memo capital
in respect of Class A-1 capital and former Class A1 capital, if any, in equal
installments on the first, second, third and fourth anniversaries of the IPO
Date. The Working Partner further hereby agrees that all of his rights and title
to and in any and all capital of HoldCo allocated with respect to any
Exchangeable Interests which are exchanged for exchangeable membership interests
in Lazard that are in turn exchanged for PubliCo Shares, and the related profits
interests (other than, for the avoidance of doubt, the capital to be repaid in
accordance with the immediately foregoing sentence), shall be forfeited without
payment therefor, effective immediately upon the exchange of such Exchangeable
Interests. This Section 2(e) supersedes and replaces any other agreements or
understandings with respect to all capital of Lazard and HoldCo, other than in
respect of earnings on such capital, which shall be continued in accordance with
past practice.

(f) Stockholders’ Agreement. The Working Partner hereby agrees that all
Exchangeable Interests and PubliCo Shares (as defined in Section 2(g)(i)) held
by the Working Partner and the Working Partner’s Entities (including PubliCo
Shares obtained pursuant to the exchange of Exchangeable Interests for
exchangeable membership interests in Lazard which are then exchanged for PubliCo
Shares) shall be subject to a stockholders’ agreement which shall provide, among
other things, that the Working Partner (on behalf of himself and any “Entity”
(as defined in Section 2(g)(ii)) to whom he has transferred any Class A-2
Interests (as defined in the LLC Agreement) or transfers any such Exchangeable
Interests or PubliCo Shares shall delegate to such person(s) or entity as is
described in such agreement the right to vote PubliCo Shares held by the Working
Partner or by any such Entity to whom he made such a transfer. The Working
Partner hereby agrees to execute and deliver such stockholders’ agreement (or,
in the case of any Entity, to cause the execution and delivery thereof) in
accordance with the HoldCo LLC Agreement. The stockholders’ agreement will
include those terms set forth on Schedule III attached hereto, subject to the
limitations set forth therein.

(g) Exchangeable Interests.

(i) A portion of the HoldCo Interests received by the Working Partner pursuant
to Section 2(b) equal in percentage to the Working Partner’s Lazard Class A-2



--------------------------------------------------------------------------------

Interests as of the IPO Date as adjusted in the same manner as all other Lazard
Class A-2 Interests in connection with the HoldCo Formation (such portion, the
“Exchangeable Interests”) shall be exchangeable, on the terms set forth in this
Section 2(g) and the HoldCo LLC Agreement, for membership interests in Lazard
that are in turn exchangeable for shares of Class A common stock of PubliCo
(“PubliCo Shares”), such exchange to be accomplished in each case by HoldCo
distributing to the Working Partner (in exchange for the appropriate portion of
the Working Partner’s Exchangeable Interests) the corresponding portion of
HoldCo’s applicable ownership interest in Lazard and causing PubliCo to issue
the PubliCo Shares to the Working Partner in exchange for such distributed
ownership interest in Lazard (or such other structure as may be reflected in the
HoldCo LLC Agreement and documents ancillary thereto which provide for a similar
exchange, directly or indirectly, of Exchangeable Interests for PubliCo Shares).
The documents reflecting the Exchangeable Interests shall contain the
restrictive covenants set forth in the HoldCo LLC Agreement addressing the
subject matter of the Covenants, which covenants shall be consistent with, and
no more restrictive on the Working Partner than those contained in this
Agreement. The Working Partner’s Exchangeable Interests shall not be subject to
reduction for any reason.

(ii) Subject to the provisions of the HoldCo LLC Agreement, the Exchangeable
Interests may be exchanged for exchangeable membership interests in Lazard that
are in turn exchangeable for PubliCo Shares as described above, at the Working
Partner’s election, on and after the eighth anniversary of the IPO Date;
provided, however, that (A) if the Working Partner continues to carry out his
Professional Activities through the third anniversary of the IPO Date, the
Working Partner’s Exchangeable Interests (and any Exchangeable Interests held by
any trust or any entity that is wholly-owned by the Working Partner or of which
the entire ownership or beneficial interests are held by any combination of the
Working Partner and his spouse, parents, and any of their descendants by lineage
or adoption (an “Entity”)), may be exchanged for exchangeable membership
interests in Lazard that are in turn exchangeable for PubliCo Shares, in whole
or in part, at the Working Partner’s (or, if applicable, such Entity’s)
election, in three equal installments on and after each of the third, fourth and
fifth anniversaries of the IPO Date, provided that each such installment may be
exchanged only if the Working Partner has complied with the Covenants (as
defined in Section 10), and (B) if the Working Partner continues to carry out
his Professional Activities through the second anniversary of the IPO Date (but
not through the third anniversary of the IPO Date), the Working Partner’s
Exchangeable Interests may be exchanged, in whole or in part, at the Working
Partner’s (or, if applicable, such Entity’s) election, in three equal
installments on and after each of the fourth, fifth and sixth anniversaries of
the IPO Date, provided that each such installment may be exchanged only if the
Working Partner has complied with the Covenants. Notwithstanding the above,
(w) if the Working Partner’s Professional Activities are terminated by the Group
without “Cause” (as defined below) or by reason of the Working Partner’s
Disability prior to the third anniversary of the IPO Date, the Working Partner’s
Exchangeable Interests may be exchanged as if the Working Partner had continued
to carry out his Professional Activities on the third anniversary of the IPO
Date and complied with the requirements of clause (A) above (i.e., the Working
Partner may exchange his Exchangeable Interests on the third, fourth and filth
anniversaries of the



--------------------------------------------------------------------------------

IPO Date as described in clause (A) above, provided that each such installment
may be exchanged only if the Working Partner has complied with the Covenants);
(x) if the Working Partner’s Professional Activities are terminated by reason of
the Working Partner’s death (I) prior to or on the second anniversary of the IPO
Date, the Working Partner’s Exchangeable interests shall, at the election of the
Group, either (A) become exchangeable in full no later than the first
anniversary of such death or (B) be purchased by HoldCo at the trading price of
PubliCo Shares on the date of such repurchase no later than the first
anniversary of such death or (2) subsequent to the second anniversary of the IPO
Date but prior to the fourth anniversary of the IPO Date, the Working Partner’s
Exchangeable Interests may, to the extent not previously exchanged, be
exchangeable in full on the later of (A) the third anniversary of the IPO Date
and (B) the anniversary of the IPO Date next following such death; (y) if
following the IPO Date and prior to the third anniversary of the IPO Date, the
Working Partner’s Professional Activities are terminated due to his Retirement
(defined as the voluntary resignation by the Working Partner on or after the
date he attains age 65 or attains age 55 and has at least ten years of
continuous service as a managing director of Lazard or one of its affiliates)
and thereafter the Working Partner dies, the Working Partner’s Exchangeable
Interests shall be treated as set forth in clause (x) of this Section, provided
that the Covenants have been complied with since his retirement without regard
to the time limits set forth therein; and (z) in the event of a “Change of
Control” (as defined in the HoldCo LLC Agreement), the Working Partner’s
Exchangeable interests shall be exchanged prior to the occurrence of such event
at a time and in a fashion designed to allow the Working Partner to participate
in the Change of Control transaction on a basis no less favorable (prior to any
applicable taxes) than that applicable to holders of PubliCo Shares.

(iii) Prior to the applicable exchange date and as a condition to the exchange
of the Exchangeable Interests for PubliCo Shares, the Working Partner shall have
entered into a stockholders’ agreement, as described in Section 2(f), and
otherwise complied in all material respects with the terms of the HoldCo LLC
Agreement applicable to such exchange. Each of HoldCo and PubliCo shall have the
right to require the exchange of all or part of the Working Partner’s
Exchangeable Interests for PubliCo Shares during the period beginning on the
ninth anniversary of the IPO Date and ending 30 days after such anniversary.

(iv) For purposes of this Agreement, “Cause” shall mean: (A) a final
non-appealable conviction of the Working Partner of, or a guilty or nolo
contendere plea by the Working Partner, arising from the Working Partner’s
personal involvement, of or to, a crime as to which the punishment under the
applicable law of the jurisdiction in which such crime occurred may be at least
one-year imprisonment, which prohibits the Working Partner from working for the
Group or which is demonstrably (which demonstration shall be made by the Group
based on objective evidence) and materially injurious to the Group; (B) a breach
by the Working Partner, arising from the Working Partner’s personal involvement,
of a regulatory rule that gives rise to an enforceable disciplinary sanction
pronounced by a regulatory (e.g., banking) authority that materially adversely
affects the Working Partner’s ability to perform his duties to the Group;
(C) willful and deliberate failure on the part of the Working Partner to perform
his professional duties in any material respect or to follow specific reasonable
directions



--------------------------------------------------------------------------------

received from the Group, in each case following written notice to the Working
Partner of such failure and, if such failure is curable, the Working Partner’s
failing to cure such failure within a reasonable time; provided, however, that
the Working Partner’s failure to follow any directions received from the Group
shall not constitute Cause if the Working Partner establishes by an opinion of
counsel from an internationally recognized law firm of his choice with local
expertise, setting forth that such directions are against the Group’s code of
conduct or any applicable laws or regulations or any applicable market place
rules, code of ethics or practices, or that such directions have been
subsequently countermanded; or (D) a breach of the Covenants that is
individually or combined with other breaches of Covenants by the same Working
Partner, demonstrably and materially injurious to Lazard or any of its
affiliates. Notwithstanding the provisions of paragraphs (A), (B) and (C) above,
the Group shall not be prevented from taking any temporary disciplinary measures
authorized under French law.

(h) Registration; Dilution. The definitive agreements relating to the
Transactions will contain (I) provisions obligating PubliCo to file a
registration statement with the U.S. Securities and Exchange Commission in order
to register the reoffer and resale of the PubliCo Shares on and following the
exchange of the Exchangeable Interests, subject to customary blackout provisions
and other customary restrictions, and obligating PubliCo to use reasonable
efforts to list such PubliCo Shares on the New York Stock Exchange, and
(2) customary antidilution and corporate event adjustment protections
(consistent with adjustments applicable to PubliCo Shares) with respect to the
Exchangeable Interests and the Exchangeable Interests’ exchange rights into
PubliCo Shares.

(i) HoldCo Governance Structure. Lazard shall use its reasonable efforts to
structure the HoldCo governance terms with a view to permitting it to perform
its obligations under this Agreement, including, without limitation, with
respect to making the distributions and payments provided for in Sections 2(d)
and (e) and permitting and effecting the exchange of the Exchangeable Interests
for PubliCo Shares in the manner and at the times contemplated by Section 2(g).

3. Continued Activity within the Group. (a) Professional Activities. The Working
Partner hereby agrees to continue to carry out his Professional Activities,
subject to the terms and conditions of this Agreement. In that regard, the
Working Partner is committed to remaining an Associe-Gerant of Lazard Freres SAS
and to carry out his Professional Activities through the IPO Date and for at
least two years following the IPO Date. Lazard acknowledges that this
Section 3(a) is not legally binding or enforceable, nor is this Section 3(a)
consideration for any right or benefit under this Agreement.

(b) Duties and Responsibilities; Code of Conduct. During the Term, the Working
Partner shall serve as an Associe-Gerant of Lazard Freres SAS and have various
functions in its affiliates (including, but not limited to, HoldCo or PubliCo),
with such duties and responsibilities as the Head of Lazard (or after the IPO
Date, the CEO) may from time to time determine, and, other than in respect of
charitable, educational and similar activities which do not materially affect
the Working Partner’s duties to the Group (or in respect of directorships,
trusteeships, or similar posts, in each case, that are approved by the head of
the Lazard house at which the Working Partner serves as a Managing Director)
shall devote his entire working time,



--------------------------------------------------------------------------------

labor, skill and energies to the business and affairs of the Group. During the
Term, the Working Partner shall comply with the Group’s professional code of
conduct as in effect from time to time and shall execute on an annual basis and
at such additional times as the Group may reasonably request such code as set
forth in the Group’s “Professional Conduct Manual” or other applicable manual or
handbook of the Group as in effect from time to time and applicable to other
managing directors in the same geographic location as the Working Partner.

(c) Compensation. (i) Base Salary. During the portion of the Term commencing on
the IPO Date, subject to the Working Partner’s continued Professional Activities
hereunder, the Working Partner shall be paid, by the relevant subsidiary or
affiliate of Lazard being his employer, if applicable, an annualized base salary
in the amount of the Working Partner’s base salary as in effect on the date
hereof, payable in the same manner as other managing directors in the same
geographic location are paid. The Working Partner’s base salary shall be subject
to annual review and increase, but not decrease, unless such decrease is in line
with an across-the-board base salary decrease to all managing directors in the
same geographic location as the Working Partner.

(ii) Annual Bonus and/or Distribution. During the portion of the Term commencing
on the IPO Date, subject to the Working Partner’s continued Professional
Activities hereunder through the date of payment, the Working Partner may be
awarded an annual bonus by the relevant subsidiary or affiliate of Lazard being
his employer, if applicable, and/or distribution, through participator),
interest distributions by Lazard in an amount determined in the sole discretion
of the CEO (subject to approval of the Board of Directors, or a committee of the
Board of Directors, of PubliCo to the extent required by law, the rules of any
stock exchange or stock trading system to which PubliCo is subject, or corporate
governance procedures established by the PubliCo Board of Directors). A portion
of any such annual bonus and/or distribution may be satisfied in the form of an
equity- based award which may be subject to vesting conditions and/or
restrictive covenants (it being understood that the sole remedy for violation of
any such restrictive covenants shall be forfeiture of such award and/or
recapture of previous gains in respect thereof and that, notwithstanding
Section 11(b), money damages shall not he an available remedy).

(iii) Long-term Incentive Compensation. During the portion of the Term
commencing on the second anniversary of the IPO Date, subject to the Working
Partner’s continued Professional Activities hereunder, the Working Partner shall
be eligible to participate in any equity incentive plan for Working Partners of
the Group as may be in effect from time to time, in accordance with the terms of
any such plan.

(iv) Employee Benefit Plans. During the portion of the Term commencing on the
IPO Date, subject to the Working Partner’s continued Professional Activities
hereunder, the Working Partner shall be eligible to participate in the employee
retirement and welfare benefit plans and programs of the type made available to
the Group’s managing directors generally, in accordance with their terms and as
such plans and programs may be in effect from time to time, including, without
limitation, savings, profit-sharing and other retirement plans or programs,
401(k), medical, dental, flexible



--------------------------------------------------------------------------------

spending account, hospitalization, short-term and long-term disability and life
insurance plans.

(d) Undefinite Duration: No Severance. This Agreement does not have a definite
period or duration and can be terminated as set forth in Section I. Subject to
the Working Partner’s right to continue to receive his base salary during the
three-month notice period (to the extent not waived by the Group) provided in
Section 1, if applicable, the Working Partner shall not he entitled under this
Agreement to any severance payments or benefits or, in the absence of a breach
of this Agreement by the Group, any other damages under this Agreement upon
termination of the Term or his Professional Activities for any reason.

4. Confidential Information. In the course of involvement in the Group’s
activities or otherwise, the Working Partner has obtained or may obtain
confidential information concerning the Group’s businesses, strategies,
operations, financial affairs, organizational and personnel matters (including
information regarding any aspect of the Working Partner’s tenure as a managing
director, member, partner or employee of the Group or of the termination of such
position, partnership or employment), policies, procedures and other non-public
matters, or concerning those of third parties. The Working Partner shall not at
any time (whether before or after the termination of the Working Partner’s
Professional Activities) disclose or use for the Working Partner’s own benefit
or purposes or the benefit or purposes of any other person, Group, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Group, any trade secrets, information, data, or
other confidential or proprietary information relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, financing methods, plans, or the business and affairs
of the Group, provided that the foregoing shall not apply to information which
is not unique to the Group or which is generally known to the industry or the
public other than as a result of the Working Partner’s breach of this covenant
or as required pursuant to an order of a court, governmental agency or other
authorized tribunal. The Working Partner agrees that upon termination of the
Working Partner’s Professional Activities for any reason, the Working Partner
or, in the event of the Working Partner’s death, the Working Partner’s heirs or
estate at the request of the Group, shall return to the Group immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Group,
except that the Working Partner (or the Working Partner’s heirs or estate) may
retain personal notes, notebooks and diaries. The Working Partner further agrees
that the Working Partner shall not retain or use for the Working Partner’s
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the businesses of the Group.
Without limiting the foregoing, the existence of, and any information
concerning, any dispute between the Working Partner and the Group shall be
subject to the terms of this Section 4, except that the Working Partner may
disclose information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Working Partner’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

5. Noncompetition. (a) The Working Partner acknowledges and recognizes the
highly competitive nature of the businesses of the Group. The Working Partner
further acknowledges and agrees that in connection with the Reorganization, and
in the course of the



--------------------------------------------------------------------------------

Working Partner’s subsequent Professional Activities, the Working Partner has
been and shall be provided with access to sensitive and proprietary information
about the clients, prospective clients, knowledge capital and business practices
of the Group, and has been and shall be provided with the opportunity to develop
relationships with clients, prospective clients, consultants, employees,
representatives and other agents of the Group, and the Working Partner further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Group has invested and shall continue to invest
substantial time, effort and expense. As a Managing Director and Class A Member
of Lazard, the Working Partner is currently bound by certain restrictive
covenants, including a noncompetition restriction, pursuant to the terms of the
Goodwill Agreement. Accordingly, the Working Partner hereby reaffirms and agrees
that during the term of his Professional Activities and thereafter until
(i) three months after the Working Partner’s date of termination of this
Agreement or of his Professional Activities for any reason other than a
termination by the Group without Cause or (ii) one month after the date of the
Working Partner’s termination by the Group without Cause (in either case, the
date of termination the “Date of Termination,” and such period, the “Noncompete
Restriction Period”), the Working Partner shall not, directly or indirectly, on
the Working Partner’s behalf or on behalf of any other person, firm,
corporation, association or other entity, as an employee, director, advisor,
partner, consultant or otherwise, engage in a “Competing Activity,” or acquire
or maintain any ownership interest in, a “Competitive Enterprise.” For purposes
of this Agreement, (i) “Competing Activity” means the providing of services or
performance of activities for a Competitive Enterprise in a line of business
that is similar to any line of business to which the Working Partner provided
services to the Group in a capacity that is similar to the capacity in which the
Working Partner acted for the Group while within the Group, and
(ii) “Competitive Enterprise” shall mean a business (or business unit) that
(A) engages in any activity or (B) owns or controls a significant interest in
any entity that engages in any activity, that in either case, competes anywhere
with any activity in which the Group is engaged up to and including the Working
Partner’s Date of Termination. Notwithstanding anything to the contrary in this
Section 5, the foregoing provisions of this Section 5 shall not prohibit the
Working Partner’s providing services to an entity having a stand-alone business
unit which unit would, if considered separately for purposes of the definition
of “Competitive Enterprise” hereunder, constitute such a Competitive Enterprise,
provided the Working Partner is not providing services to such business unit and
provided further that employment in a senior Working Partner capacity of the
business unit shall be deemed to be engaging in a Competitive Activity. Further,
notwithstanding anything in this Section 5, the Working Partner shall not be
considered to be in violation of this Section 5 solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) i f the Working Partner’s interest
does not exceed 5% of the outstanding capital stock of such Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in such Competitive Enterprise).

(b) The Working Partner acknowledges that the Group is engaged in business
throughout the world. Accordingly, and in view of the nature of the Working
Partner’s position and responsibilities, the Working Partner agrees that the
provisions of this Section 5 shall be applicable to each jurisdiction, foreign
country, state, possession or territory in which the Group may be engaged in
business while the Working Partner carries out Professional Activities.



--------------------------------------------------------------------------------

6. Nonsolicitation of Clients. The Working Partner hereby agrees that during the
Noncompete Restricted Period, the Working Partner shall not, in any manner,
directly or indirectly, (a) Solicit a Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Group, to the extent the Working Partner is soliciting a Client to provide them
with services that would be considered a Competing Activity if such services
were provided by the Working Partner, or (b) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Group and a
Client. For purposes of this Agreement, the term “Solicit” means any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, persuading, encouraging or requesting any person or entity,
in any manner, to take or refrain From taking any action, and the term “Client”
means any client or prospective client of the Group to whom the Working Partner
provided services, or for whom the Working Partner transacted business, or whose
identity became known to the Working Partner in connection with the Working
Partner’s relationship with or Professional Activities, whether or not the Group
has been engaged by such Client pursuant to a written agreement; provided that
an entity which is not a client of the Group shall be considered a “prospective
client” for purposes of this sentence only if the Group made a presentation or
written proposal to such entity during the 12-month period preceding the Date of
Termination or was preparing to make such a presentation or proposal at the time
of the Date of Termination.

7. No Hire of Employees. The Working Partner hereby agrees that while carrying
out Professional Activities and thereafter until six-months after the Working
Partner’s Date of Termination (the “No Hire Restriction Period”), the Working
Partner shall not, directly or indirectly, for himself or on behalf of any third
party at any time in any manner, Solicit, hire, or otherwise cause any employee
who is at the associate level or above, officer or agent of the Group to apply
for, or accept employment with, any Competitive Enterprise, or to otherwise
refrain from rendering services to the Group or to terminate his or her
relationship, contractual or otherwise, with the Group, other than in response
to a general advertisement or public solicitation not directed specifically to
employees of the Group.

8. Nondisparagement; Transfer of Client Relationships. The Working Partner shall
not at any time (whether during or after the term of the Working Partner’s
Professional Activities), and shall instruct his spouse, domestic partner,
parents, and any of their lineal descendants (it being agreed that in any
dispute between the parties regarding whether the Working Partner breached such
obligation to instruct, the Group shall bear the burden of demonstrating that
the Working Partner breached such obligation) not to, make any comments or
statements to the press, employees of the Group, any individual or entity with
whom the Group has a business relationship or any other person, if such comment
or statement is disparaging to the Group, its reputation, any of its affiliates
or any of its current or former officers, members or directors, except for
truthful statements as may be required by law. During the period commencing on
the Working Partner’s Date of Termination and ending 90 days thereafter, the
Working Partner hereby agrees to take all actions and do all such things as may
be reasonably requested by the Group from time to time to maintain for the Group
the business, goodwill, and business relationships with any of the Group’s
Clients with whom the Working Partner worked during the term of the Working
Partner’s Professional Activities, provided that such actions and things do not
materially interfere with other employment or professional activities of the
Working Partner.



--------------------------------------------------------------------------------

9. Notice of Termination Required. Pursuant to Section 1, the Working Partner
has agreed to provide three months’ written notice to the Group prior to the
termination of his Professional Activities. The Working Partner hereby agrees
that, if, during the three- month period after the Working Partner has provided
notice of termination to the Group or prior thereto, the Working Partner enters
(or has entered into) a written agreement to perform Competing Activities for a
Competitive Enterprise, such action shall be deemed a violation of Section 5.

10. Covenants Generally. (a) The Working Partner’s covenants as set forth in
Sections 4 through 9 of this Agreement are from time to time referred to herein
as the “Covenants.” If any of the Covenants is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such Covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability and the remaining such Covenants shall not be
affected thereby; provided, however, that if any of such Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Covenant shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

(b) The Working Partner acknowledges that the Working Partner’s compliance with
the Covenants is an important factor to the continued success of the Group’s
operations and its future prospects. The Working Partner further acknowledges
the importance to the Group of his continued Professional Activities during the
period prior to and following the IPO Date and of his not competing or otherwise
interfering with the Group during such period. The Working Partner understands
that the provisions of the Covenants may limit the Working Partner’s ability to
work in a business similar to the business of the Group; however, the Working
Partner agrees that in light of the Working Partner’s education, skills,
abilities and financial resources, the Working Partner shall not assert, and it
shall not be relevant nor admissible as evidence in any dispute arising in
respect of the Covenants, that any provisions of the Covenants prevent the
Working Partner from earning a living. In connection with the enforcement of or
any dispute arising in connection with the Covenants, the wishes or preferences
of a Client or prospective Client of the Group as to who shall perform its
services, or the fact that the Client or prospective Client of the Group may
also be a Client of a third party with whom the Working Partner is or becomes
associated, shall neither be relevant nor admissible as evidence. The Working
Partner hereby agrees that prior to accepting employment with any other person
or entity during the term of his Professional Activities or during the
Noncompete Restriction Period or the No Hire Restriction Period, the Working
Partner shall provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered no later than
the date of the Working Partner’s commencement of such employment with such
prospective employer, to the General Counsel of Lazard or HoldCo, as the case
may be.

(c) The provisions of Sections 4 through 11 shall remain in full force and
effect from the date hereof through the expiration of the period specified
therein notwithstanding the earlier termination of the Term or the Working
Partner’s Professional Activities.



--------------------------------------------------------------------------------

11. Remedies. (a) Forfeiture of Class A-2 Interests upon a Breach of the
Covenants Prior to the IPO Date. If, during the period from the date hereof
through the IPO Date, the Working Partner breaches any of the Covenants set
forth in Section 5, 6 or 7 in any respect or breaches any other Covenant in a
material respect, the Working Partner shall he required to forfeit (i) all
unvested Class A-2 Interests, plus (ii) if the Working Partner has violated the
Goodwill Agreement, all vested Class A-2 Interests (such forfeitures, the
“Pre-IPO Damages”). The Working Partner and Lazard agree that the Pre-IPO
Damages arc reasonable in proportion to the probable damages likely to be
sustained by the Group if the Working Partner breaches the Covenants, that the
amount of actual damages to be sustained by the Group in the event of such
breach is incapable of precise estimation, that such forfeiture of interests is
not intended to constitute a penalty or punitive damages for any purposes, and
that the forfeiture of such interests by the Working Partner would not result in
severe economic hardship for the Working Partner and his family. The Working
Partner further agrees that satisfaction of any Pre-IPO Damages as set forth in
this Section 11(a) shall not, in any manner, relieve the Working Partner of any
future obligations to abide by the Covenants.

(b) Other Remedies. The Group and the Working Partner acknowledge that the time,
scope, geographic area and other provisions of the Covenants have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. The Working Partner acknowledges and agrees that
the terms of the Covenants: (i) are reasonable in light of all of the
circumstances, (ii) are sufficiently limited to protect the legitimate interests
of the Group, (iii) impose no undue hardship on the Working Partner and (iv) are
not injurious to the public. The Working Partner further acknowledges and agrees
that the Working Partner’s breach of the Covenants will cause the Group
irreparable harm, which cannot be adequately compensated by money damages. The
Working Partner also agrees that the Group shall be entitled to injunctive
relief for any actual or threatened violation of any of the Covenants in
addition to any other remedies it may have, including money damages. The Working
Partner acknowledges and agrees that any such injunctive relief or other
remedies (including the Pre-IPO Damages) shall be in addition to, and not in
lieu of, any forfeitures of awards (required pursuant to the terms of any such
awards) that may be granted to the Working Partner in the future under one or
more of the Group’s compensation and benefit plans.

12. Arbitration. Subject to the provisions of Sections 13 and 14, any dispute,
controversy or claim between the Working Partner and the Group on or subsequent
to the IPO Date arising out of or relating to or concerning the provisions of
this Agreement, any agreement between the Working Partner and the Group relating
to or arising out of the Working Partner’s Professional Activities or otherwise
concerning any rights, obligations or other aspects of the Working Partner’s
professional relationship in respect of the Group (“Professional Activities
Related Matters”), shall be finally settled by arbitration in New York City
before, and in accordance with the rules then obtaining of, the New York Stock
Exchange, Inc. (the “NYSE”) or, if the NYSE declines to arbitrate the matter,
the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to the IPO Date, any such dispute
shall be resolved in accordance with the provisions of Section 9.04 of the LLC
Agreement.



--------------------------------------------------------------------------------

13. Injunctive Relief; Submission to Jurisdiction. Notwithstanding the
provisions of Section 12, and in addition to its right to submit any dispute or
controversy to arbitration, the Group may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in the City of New
York, whether or not an arbitration proceeding has theretofore been or is ever
initiated, for the purpose of temporarily, preliminarily, or permanently
enforcing the provisions of the Covenants, or to enforce an arbitration award,
and, for the purposes of this Section 13, the Working Partner (a) expressly
consents to the application of Section 14 to any such action or proceeding,
(b) agrees that proof shall not be required that monetary damages for breach of
the provisions of the Covenants or this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (c) irrevocably
appoints the General Counsel of Lazard as the Working Partner’s agent for
service of process in connection with any such action or proceeding, who shall
promptly advise the Working Partner of any such service of process.

14. Choice of Forum. (a) THE WORKING PARTNER AND THE GROUP HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO OR CONCERNING THIS AGREEMENT OR ANY PROFESSIONAL ACTIVITIES RELATED
MATTERS THAT IS NOT OTHERWISE REQUIRED TO BE ARBITRATED OR RESOLVED ACCORDING TO
THE PROVISIONS OF SECTION 12, This includes any suit, action or proceeding to
compel arbitration or to enforce an arbitration award. This also includes any
suit, action, or proceeding, arising out of or relating to any post-activities
within the Group Professional Activities Related Matters. The Working Partner
and the Group acknowledge that the forum designated by this Section 14 has a
reasonable relation to this Agreement, and to the Working Partner’s relationship
to the Group. Notwithstanding the foregoing, nothing herein shall preclude the
Group or the Working Partner from bringing any action or proceeding in any other
court for the purpose of enforcing the provisions of Sections 13, 14 or 15. The
Working Partner agrees to waive any right to take action or to exercise any
privilege regarding jurisdiction, legal or statutory provisions, even public
policy, resulting from the laws of a country other than the United States of
which he is a citizen or in which he performs his duties for the Group.

(b) The agreement of the Working Partner and the Group as to forum is
independent of the law that may be applied in the action, and the Working
Partner and the Group agree to such forum even if the forum may under applicable
law choose to apply non- forum law. The Working Partner and the Group hereby
waive, to the fullest extent permitted by applicable law, any objection which
the Working Partner or the Group now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in Section 14(a). The Working Partner and the Group
undertake not to commence any action arising out of or relating to or concerning
this Agreement in any forum other than a forum described in this Section 14, or,
to the extent applicable, Section 12. The Working Partner and the Group agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Working Partner and the Group.



--------------------------------------------------------------------------------

15. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

16. Miscellaneous. (a) This Agreement shall supersede any other agreement,
written or oral, pertaining to the matters covered herein, except to the extent
set forth on Schedule I. In the event that this Agreement is terminated pursuant
to the penultimate sentence of Section 1, all agreements that had been
superseded pursuant to this Section 16(a) shall revert to full effectiveness.

(b) Other than in the case of a termination of this Agreement in accordance with
the penultimate sentence of Section 1, Sections 4, 5, 6, 7, 8, 9, 10, 11, 12,
13, 14 and 15 shall survive the termination of this Agreement and the Working
Partner’s Professional Activities and shall inure to the benefit of and be
binding and enforceable by the Group and the Working Partner.

(c) Notices hereunder shall be delivered to Lazard at its principal Working
Partner office directed to the attention of its General Counsel, and to the
Working Partner at the Working Partner’s last address appearing in the Group’s
records. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid.

(d) This Agreement may not be amended or modified, other than by a written
agreement executed by the Working Partner and the Group, nor may any provision
hereof be waived other than by a writing executed by the Working Partner or the
Group; provided, that any waiver, consent, amendment or modification of any of
the provisions of this Agreement shall not be effective against the Group
without the written consent of the Head of Lazard (or after the IPO Date, the
CEO) or its successors, or such individual’s designee. The Working Partner may
not, directly or indirectly (including by operation of law), assign the Working
Partner’s rights or obligations hereunder without the prior written consent of
the Head of Lazard (or after the WO Date, the CEO) or its successors, or such
individual’s designee, and any such assignment by the Working Partner in
violation of this Agreement shall be void. This Agreement shall be binding upon
the Working Partner’s permitted successors and assigns. Without the Working
Partner’s consent, Lazard may at any time and from time to time assign its
rights and obligations hereunder to any of its subsidiaries or affiliates (and
have such rights and obligations reassigned to it or to any other subsidiary or
affiliate), provided that no such assignment shall relieve Lazard from its
obligations under this Agreement or impair Lazard’s right to enforce this
Agreement against the Working Partner. This Agreement shall be binding upon and
inure to the benefit of the Group and its successors and assigns.

(e) Without limiting the provisions of Section 10(a), if any provision of this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby.



--------------------------------------------------------------------------------

(f) The Group may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall he required to be withheld
pursuant to any applicable law or regulation, and may withhold from, and offset
by, any amounts or benefits provided under this Agreement, any amounts owed to
the Group by the Working Partner, including, without limitation, any advances,
expenses, loans, or other monies the Working Partner owes the Group pursuant to
a written agreement or any written policy of the Group which has been
communicated to the Working Partner.

(g) Except as expressly provided herein, this Agreement shall not confer on any
person other than the Group and the Working Partner any rights or remedies
hereunder. There shall be no third-party beneficiaries to this Agreement.

(h) The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Working Partner and the Group hereto have caused this
Agreement to be executed and delivered on the date first above written.

 

LAZARD LLC

(on its behalf’, and on behalf of its subsidiaries and affiliates)

By:   /s/ Scott D. Hoffman Name:   Scott D. Hoffman Title:   Managing Director
and General Counsel

 

WORKING PARTNER (the individual named on Schedule I) By:   /s/ M. Bucaille Print
Name: M. Bucaille



--------------------------------------------------------------------------------

Schedule I

 

Name of Working Partner (as per first

paragraph of preamble to this Agreement):

   Mr. Matthieu Bucaille HoldCo Interests (as per Section 2(b)):    0.4756

Profits Interests

(as per Section 2(d)):

   0.4756 Initialed by the Working Partner: /s/ MB    Initialed by Lazard: /s/
SDH   



--------------------------------------------------------------------------------

SCHEDULE II

HoldCo LLC Agreement Term Sheet

The following term sheet summarizes proposed terms for the HoldCo LLC Agreement.
The terms set forth herein are currently expected to form the basis for such
agreement, although they arc subject to change. Capitalized terms used in this
term sheet and not defined have the meaning assigned to those terms in the
Agreement.

Purpose of HoldCo:

 

  •  

To create a new holding company that will facilitate the IPO and related capital
raising transactions. HoldCo will (1) operate the subsidiary or subsidiaries
holding the businesses, assets and liabilities of Lazard that will be
distributed to HoldCo and not he included in public company structure after the
Reorganization (the “Private Businesses”) and (2) hold the Lazard Interests (as
defined below) on behalf of the former Class A Members and Class B-2 Members
(each as defined in the LLC Agreement).

Governance:

 

  •  

Board of Directors: HoldCo will be managed by a board of directors initially
comprised of three persons (Steve Golub, Chuck Ward and Ken Jacobs).

 

  •  

a During the three-year period after the IPO (the “Initial Period”), any
vacancies on the board will be filled by the remaining board member(s), or, if
none, by the Holders of Class II-B Interests (by vote of holders of a majority
of Class II-B Interests).

 

  •  

After the Initial Period, any vacancies on the board will be filled by the
holders of Class 11-B Interests (by vote of holders of a majority of Class II-B
Interests).

 

  •  

Voting Committee. During the Initial Period, a committee of Holdco officers will
be specifically charged with overseeing the PubliCo shares held by HoldCo,
including exercise of voting rights on the PubliCo shares. The initial committee
members will be Bruce Wasserstein, Steve Golub and Bruno Roger.

 

  •  

During the Initial Period, any vacancies on the committee will be filled by the
remaining committee member(s), or, if none, by the Holders of Class 11-A
Interests (by vote of holders of a majority of Class II-A Interests),

 

  •  

After the Initial Period, this committee will be dissolved, and the shares voted
in accordance with the stockholders agreement.

 

  •  

Additional Protections. After the Reorganization, the approval of the holders of
Class II-B Interests (by vote of holders of a majority of Class II-B Interests)
will be required for HoldCo to (1) enter into any new line of business, (2)
incur any material indebtedness (other than in bona fide financing
transactions), or (3) issue new HoldCo equity interests



--------------------------------------------------------------------------------

 

that dilute Class II-B Interests (other than any such issuance for fair value
(as determined by an independent financial advisor)). HoldCo will not issue any
new HoldCo equity interests that dilute Class II-A Interests.

Membership Interests:

 

  •  

Capital Structure. Pursuant to the Reorganization, a Class A Member (as defined
in the LLC Agreement) will have all Class A Interests (as defined in the LLC
Agreement) held by such person exchanged for the following:

 

  •  

Class I Interests. In exchange for his Class A-1 Interest (as defined in the LLC
Agreement), a Class I-A Interest and a Class I-B Interest of HoldCo.

 

  •  

The “Class I-A Interest” will represent an interest in the profit and loss
associated with the Lazard membership interests held by HoldCo underlying the
Class II Interests (the “Lazard Interests”).

 

  •  

The “Class I-B Interest” will represent an interest in profits and losses of all
of the Private Businesses.

 

  •  

Upon ceasing to be a managing director of the Lazard group for any reason or
other retirement events, the Class I Interest held by such departing managing
director shall be automatically forfeited.

 

  •  

Class II Interests. In exchange for his Class A-2 Interest (as defined in the
LLC Agreement), a Class II-A Interest and a Class II-B Interest of HoldCo.

 

  •  

The “Class II-A Interest” will be an exchangeable goodwill interest associated
with the Lazard Interests.

 

  •  

The “Class II-B Interest” will be a goodwill interest in all other assets of
HoldCo, including its interest in the Private Businesses. In a liquidation of
HoldCo, Class II-A Interests will have right to receive underlying Lazard
Interests (or net proceeds with respect to such Lazard Interests), and Class
1I-B Interests will be entitled to receive all other remaining liquidation
proceeds.

 

  •  

Other Interests; General. Outstanding Class B-2 Interests (as defined in the LLC
Agreement) will be exchanged in the Reorganization for Class I Interests and
Class Il Interests with substantially similar terms. Immediately after
consummation of the Reorganization and redemption of the capitalists, the Class
I Interests and Class II Interests (including related capital) will be the only
outstanding membership interests in HoldCo, subject to the third bullet point
under “Governance” above. In connection with receipt of Class I Interests and
Class II Interests, holders will execute the stockholders’ agreement.

 

  •  

Exchange Mechanic: When a Class II-A Interest is exchanged, the corresponding
Class



--------------------------------------------------------------------------------

 

I-A Interest and associated capital will also be exchanged and surrendered to
HoldCo together with the Class II-A Interest. In exchange therefor, HoldCo will
distribute to the exchanging member the underlying Lazard Interests held by
HoldCo. Immediately upon exchange, such Lazard Interests will be exchanged for
PubliCo Shares.

 

  •  

Transfer: HoldCo Interests will not be transferable, except (1) in the case of
Class I-A Interests and Class II-A Interests, to HoldCo in the Exchange, (2) a
transfer to (a) HoldCo, or (b) a trust or wholly-owned subsidiary of the
transferring member, in each case if and on the terms approved by the HoldCo
board, or (3) with respect to Class II Interests only, (a) to another holder of
Class II Interests (if and on the terms approved by the HoldCo Board) or (b) by
operation of law by virtue of the death of such member.



--------------------------------------------------------------------------------

SCHEDULE III

STOCKHOLDERS AGREEMENT TERM SHEET

The following term sheet summarizes proposed terms for the stockholders’
agreement. The terms set forth herein are currently expected to form the basis
for such agreement, although they are subject to change. Capitalized terms used
in this term sheet and not defined have the meaning assigned to those terms in
the Agreement.

Persons and Shares Covered:

 

  •  

Each holder of Exchangeable Interests and each other managing director or
employee of PubliCo or its subsidiaries or controlled affiliates that receives
any awards of or convertible or exchangeable into PubliCo Shares will be a party
to the stockholders’ agreement.

 

  •  

The shares covered by the stockholders’ agreement will include generally all
PubliCo Shares acquired from PubliCo or HoldCo (or their affiliates) by a person
party to the stockholders’ agreement, including:

 

  •  

PubliCo Shares underlying Exchangeable Interests, and

 

  •  

any PubliCo Shares received from PubliCo or its affiliates through any employee
compensation, benefit or similar plan (unless otherwise determined).

 

  •  

PubliCo Shares purchased in the open market or in a subsequent underwritten
public offering will not be subject to the stockholders’ agreement.

 

  •  

Shares of PubliCo held by HoldCo that relate to the Exchangeable Interests will
also be subject to provision of the stockholders’ agreement as described below.

Voting Arrangements:1

 

  •  

Prior to the third anniversary of the closing of the IPO, the HoldCo voting
committee will have the right to direct the vote of all PubliCo Shares subject
to the stockholders’ agreement (by proxy or otherwise), as well as all shares of
PubliCo held by HoldCo.

 

  •  

In the event of a vote to approve a change in control of PubliCo during this
initial period, the shares subject to the stockholders’ agreement would be voted
in such vote in accordance with the following bullet point as if the third
anniversary of the closing of the IPO had passed.

 

  •  

After the third anniversary of the closing of the IPO, prior to any vote of the
stockholders

 

 

1 

Voting structure subject to confirmation under applicable law, including
Investment Company Act implications



--------------------------------------------------------------------------------

 

of PubliCo, the stockholders’ agreement will require a separate, preliminary
vote of the voting interests on each matter upon which a vote of the
stockholders is proposed to be taken.

 

  •  

In this preliminary vote, as a general rule, each share subject to the
stockholders’ agreement will be voted in accordance with the majority of the
votes cast by the voting interests in the preliminary vote. In elections of
directors, each share subject to the stockholders’ agreement will he voted in
favor of the election of those persons receiving the highest numbers of votes
cast by the voting interests in the preliminary vote.

 

  •  

“Voting interests” means all Publico Shares subject to the stockholders’
agreement and all shares of PubliCo stock held by HoldCo (with the shares of
PubliCo stock held by HoldCo to be voted by the holders of Exchangeable
Interests on an as-exchanged basis), voting together as a single class.

Other Restrictions:

 

  •  

In the case of a third-party tender or exchange offer, persons subject to the
stockholders’ agreement may not accept or tender into such offer, except that
this restriction may be waived or terminated:

 

  •  

if the PubliCo board of directors is recommending acceptance,

 

  •  

if the PubliCo board of directors is not making any recommendation with respect
to acceptance of the tender or exchange offer, by a majority of the voting
interests referred to above, or

 

  •  

if the PubliCo board of directors is recommending rejection of the tender or
exchange offer, by 66 2/3% of the outstanding voting interests referred to
above.

 

  •  

The stockholders’ agreement also prevents the persons subject to the
stockholders’ agreement from engaging in the following activities relating to
any securities of PubliCo with any person who is not a person subject to the
stockholders’ agreement or a director or employee of PubliCo:

 

  •  

participating in a proxy solicitation,

 

  •  

depositing any shares subject to the stockholders’ agreement in a voting trust
or subjecting any of these shares to any voting agreement or arrangement,

 

  •  

forming, joining or in any way participating in a “group,” or

 

  •  

proposing certain transactions with PubliCo or seeking the removal of any of the
PubliCo directors or any change in the composition of PubliCo’s board of
directors.



--------------------------------------------------------------------------------

Registration Rights

 

  •  

The stockholders’ agreement will contain provisions obligating PubliCo to file a
registration statement with the U.S. Securities and Exchange Commission in order
to register the reoffer and resale of the PubliCo Shares transferred to persons
in connection with the exchange of Exchangeable Interests on and following the
exchange of such Exchangeable Interests, subject to customary blackout
provisions and other customary restrictions, and obligating PubliCo to use
reasonable efforts to list such PubliCo Shares on the New York Stock Exchange.

Term, Termination and Amendment

 

  •  

The voting arrangements in the stockholders’ agreement will continue in effect
until the sixth anniversary of the closing of the IPO, except with respect to
the voting of shares of PubliCo held by HoldCo, which will continue to be voted
on an as-exchanged basis until exchanged. The other provisions will terminate on
the tenth anniversary of the IPO. In any event the stockholders’ agreement may
be terminated on an earlier date by the vote of 66 2/3% of the outstanding
voting interests referred to above.

 

  •  

The stockholders’ agreement may generally be amended at any time by a majority
of the outstanding voting interests referred to above.